Title: 30th.
From: Adams, John Quincy
To: 


       I called this morning at Mr. Bradbury’s office, and affronted Putnam by rallying him upon his deception last night. In the afternoon I walked with Thompson: we overtook Mr. J. Tracy and his Lady; and accompanied them. As we were passing by Mrs. Atkins’s she arrived, with her son from Boston. We stopp’d there a few minutes. Genl. Lincoln is Lieutt. Governor, &c.
       We spent the remainder of the evening at Mr. Carter’s with the old gentleman; as none of the young folks were at home.
      